 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   UNITED STATES OF AMERICA,                                 Case No. 2:09-MJ-00012-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   SHAUN RONALD ROSIERE,
 8                 Defendant.
 9

10          This matter comes before the Court on Shaun Rosiere’s filings on August 16, 2019 (ECF
11   Nos. 18 and 19), which are duplicatively titled “Motion to send newly filed document(s) to the
12   appropriate address and Motion to file a response if a response is allowed, thus allow me
13   approximately 21 days to respond.” In each Motion, Mr. Rosiere tells the Court that there was a
14   document filed in his case, and asks for that document to be sent to him. Mr. Rosiere also requests
15   an opportunity to respond to the document filed.
16          On August 7, 2019, John H. Feiner filed a document titled “Notice/Motion for the court to
17   intervein [sic] in correction of the case(s).” ECF No. 15. On August 29, 2019, the Court denied Mr.
18   Feiner’s Motion. ECF No. 20. Therefore,
19          IT IS HEREBY ORDERED that ECF No. 18 is GRANTED in part and DENIED in part.
20          IT IS FURTHER ORDERED that, because EFC No. 15 was denied, without prejudice, in its
21   entirety, Mr. Rosiere’s request to respond is DENIED.
22          IT IS FURTHER ORDERED that the clerk’s office shall mail a copy of this ORDER, as well
23   as ECF Nos. 15 and 20 to Shaun Rosiere at the address listed by him in ECF No. 18.
24          IT IS FURTHER ORDERED that ECF No. 19 is DENIED as moot.
25          DATED THIS 20th day of August, 2019.
26

27
                                                 ELAYNA J. YOUCHAH
28                                               UNITED STATES MAGISTRATE JUDGE
                                                    1
